DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and Species A in the reply filed on 03 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-23, 26-28 and 55-64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stafford’655 (US Pub No. 2014/0031655).
Regarding claim 21, Figure 5 of Stafford’655 discloses an in vivo analyte monitoring system (sections [0007-0009] and [0049]), the system comprising: a sensor control device configured to monitor an in vivo analyte level of a user (sections [0007-0009] and [0049]), the sensor control device having a first engagement member (element 186); and an applicator (“sensor insertion assembly” of section [0007]) 
Regarding claim 22, the second engagement member comprises the at least partially conical projecting surface and the first engagement member comprises a complementary recess (see Annotated Figure 5 below – in order for projecting surface 222 to engage with first engagement member 186, the first engagement member must comprise a recess for the projecting surface to engage with).
Regarding claim 23, the at least partially conical projecting surface slopes away from an interior surface of the deflectable arm such that a proximal terminus of the at least partially conical projecting surface is closer to the interior surface than a point along the distal edge of the at least partially conical projecting surface, wherein the proximal terminus is relatively farther from a body attachment surface of the sensor control device than the distal edge (see Annotated Figure 5). 
Regarding claim 26, the direction of axial movement is between a proximal location (top of Figure 5) and a distal location (bottom of Figure 5).
Regarding claim 27, the sensor control device comprises a gap or groove proximal to the complementary recess (the recess creates the gap into which the second engagement member fits). 
Regarding claim 28, the applicator comprises a plurality of deflectable arms (see Annotated Figure 5, one arm on the left side, one arm on the right side), wherein each deflectable arm of the plurality of deflectable arms comprises a corresponding engagement member that comprises a corresponding at least partially conical projecting surface, and wherein the sensor control device comprises a plurality of 
Regarding claims 55 and 56, the angle between the distal edge and the direction of axial movement of the sensor control device with respect to the applicator is approximately 45 degrees, which is less than 90 degrees (see Annotated Figure 5 below).
Regarding claim 57, the in vivo analyte monitoring system is a glucose monitoring system, and wherein the in vivo analyte level of the user is a glucose level of the user (section [0049]).
Regarding claim 58, Annotated Figure 5 below shows that the distal edge is not perpendicular with a longitudinal axis of the gap or groove.
Regarding claim 59, the distal edge is capable of sliding across the gap or groove without catching the gap or groove as the applicator is withdrawn from the body of the user.
Regarding claim 60, the applicator comprises an electronics housing carrier (on-body electronics unit disclosed in the ABSTRACT is within inserter/applicator 110 of Figures 4 and 5).
Regarding claim 61, the electronics housing carrier comprises the deflectable arm.
Regarding claim 62, the deflectable arm is a first deflectable arm, and wherein the electronics housing carrier comprises a plurality of deflectable arms (the first deflectable arm on the left side of Annotated Figure 5 and the second deflectable arm on the right side of Annotated Figure 5).
Regarding claim 63, the sensor control device comprises an analyte sensor coupled with sensor electronics (section [0053] and [0076]), the analyte sensor comprising a portion of which is configured to be positioned under a skin surface of the user (section [0009]).
Regarding claim 64, the sensor control device is configured to be advanced from a proximal position entirely within the applicator to a distal position in the direction of axial movement (see Figure 4, sensor 114 is initially entirely within the applicator, and sections [0074-0075] and [0083-0084]; Figure 5 ).

    PNG
    media_image1.png
    769
    1045
    media_image1.png
    Greyscale

Annotated Figure 5

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pace et al.’691 (US Pub No. 2013/0150691 – cited by Applicant) discloses an in vivo analyte monitoring system comprising a sensor control device having a first engagement member, and an applicator comprising a deflectable arm having a second engagement member adapted to engage with the first engagement member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791